             Case 1:19-cv-00146-SPW Document 48 Filed 04/30/21 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  RYDER TRUCK RENTAL,LT; and
  RYDER TRUCK RENTAL,INC.,                       Case No. CV 19-146-BLG-SPW


                         Plaintiffs,
                                                     ORDER ENTERING
  vs.                                               DEFAULT JUDGMENT


 BILLINGS COLLISION REPAIR,
 INC.; and EVA LOGISTICS,INC.,
  and AMERICAN INTER-
  FIDELITY CORP.d/b/a
  AMERICAN INTER-FIDELITY
 EXCHANGE; and R & E TOWING
 AND RECOVERY,LLC

                         Defendants.


        Before the Court is Plaintiffs Ryder Truck Rental, LT's and Ryder Truck

Rental, Inc.'s ("Ryder") motion for entry of default judgment.(Doc. 47). For the

following reasons,the Court grants Ryder's motion and enters a defaultjudgment in

its favor against Defendant Billings Collision Repair, Inc.("BCR").

        I.      Background

        On December 30, 2019, Ryder filed a complaint against BCR and others

alleging negligence (Count I), conversion (Count II), and negligence per se(Count

III) against BCR.(Doc. 1 at       35-46). Ryder Truck Rental, LT is a statutory trust

organized under the laws ofDelaware with its principal place of business in Florida.
Case 1:19-cv-00146-SPW Document 48 Filed 04/30/21 Page 2 of 7
Case 1:19-cv-00146-SPW Document 48 Filed 04/30/21 Page 3 of 7
Case 1:19-cv-00146-SPW Document 48 Filed 04/30/21 Page 4 of 7
Case 1:19-cv-00146-SPW Document 48 Filed 04/30/21 Page 5 of 7
Case 1:19-cv-00146-SPW Document 48 Filed 04/30/21 Page 6 of 7
Case 1:19-cv-00146-SPW Document 48 Filed 04/30/21 Page 7 of 7
